     Case 3:19-cv-00157-JAH-MDD Document 1 Filed 01/24/19 PageID.1 Page 1 of 8



 1   Matthew H. Capron (Bar No. CA 303941)
     Capron Law Offices
 2   2220 Otay Lakes Rd Suite 502-92
     Chula Vista, CA 91915
 3   Tel: (619) 869-8181
     Fax: (619) 638-8181
 4
     Email: mcapron@capronlegal.com
 5
     Attorneys for Plaintiff Luminence, LLC,
 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
     LUMINENCE, LLC,
12
                           Plaintiff,                   CASE NUMBER: '19CV0157 JAH MDD
13
             vs.                                        COMPLAINT, JURY DEMAND
14
     ULTRAMAILERS, INC.; CM
15
     ENTERPRISES, INC.; THEOD
16
     SIMONIAN, an individual;
17
     and HAIK ABDUNURYAN, an
18
     individual,
19
                           Defendants.
20

21
                             COMPLAINT AND JURY DEMAND
22
           Plaintiff, Luminence, LLC (“Plaintiff”), by its undersigned attorneys, CAPRON
23
     LAW OFFICES, for its Complaint alleges as follows:
24
                                SUBSTANCE OF THE ACTION
25
           1. This is a case of willful copyright infringement in violation of 17 U.S.C. §§
26
     106(1), 501, and 1202, and 815 I.L.C.S. § 510 et seq. Plaintiff seeks compensatory
27
     and/or statutory damages in an amount to be established at trial.
28



                                                    1

                                        COMPLAINT AND JURY DEMAND
      Case 3:19-cv-00157-JAH-MDD Document 1 Filed 01/24/19 PageID.2 Page 2 of 8



 1
                                              PARTIES
 2
            2. Plaintiff is a limited liability company registered in California with a principal
 3
     place of business at 5580 La Jolla Boulevard #37, La Jolla, California 92037.
 4
            3. Ultramailers Inc is a corporation duly organized and existing under the laws of
 5
     California with a principal place of business at 9667 Owensmouth Ave Unit 100,
 6
     Chatsworth, CA 91311.
 7
            4. CM Enterprises Inc is a company duly organized and existing under the laws of
 8
     California with a principal place of business at 9667 Owensmouth Ave Unit 100,
 9
     Chatsworth, CA 91311.
10
            5. Defendant Theod Simonian is an individual with a principle residence at 17647
11
     Prairie St, Northridge CA 91325.
12
            6. Defendant Haik Abdunuryan is an individual with a principle residence at 7730
13
     Vicky Ave, Canoga Park, CA 91304. Defendants are collectively referred to as
14
     “Defendant(s)”.
15
                                  JURISDICTION AND VENUE
16
            7. This is a civil action seeking damages and injunctive relief for copyright
17
     infringement under the copyright laws of the United States, and therefore this Court has
18
     jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal question
19
     jurisdiction), and 28 U.S.C. § 1338(a) (jurisdiction over copyright actions).
20
            8. Personal jurisdiction over Defendant is proper. Defendant is conducting
21
     business in this District with systematic and continuous contacts within this state, and
22
     committing torts in this state, including without limitation Defendant’s copyright
23
     infringement, which causes harm in this state and judicial district.
24
            9. Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a
25
     substantial part of the events giving rise to the claims herein occurred in this judicial
26
     district.
27

28



                                                   2

                                      COMPLAINT AND JURY DEMAND
     Case 3:19-cv-00157-JAH-MDD Document 1 Filed 01/24/19 PageID.3 Page 3 of 8



 1
                     FACTS COMMON TO ALL CLAIMS FOR RELIEF
 2
     A. Plaintiff’s Business
 3
           10. Plaintiff creates and sells fun and unique fiber optic light-up accessories
 4
     including, but not limited to, its Glowbys® brand hair attachments.
 5
           11. Plaintiff sells its products through its website, www.luminence.com.
 6
           12. In support of its business, Plaintiff created artistic and expressive photographic
 7
     images of Glowbys products displayed on a model.
 8
           13. On February 26, 2013, Plaintiff obtained a registration with the United States
 9
     Copyright Office, Registration Number VA 1-897-465, for the photographic work
10
     entitled Girl Wearing Glowbys 1. Plaintiff subsequently obtained registrations with the
11
     United States Copyright Office for the photographic works entitled: Girl with Pigtails
12
     Wearing Glowbys, Registration Number VA 2-030-354 and Girl Wearing Purple
13
     Glowbys, US Registration Number VA 2-058-360.
14
           14. The registered photographic works are collectively referred to as the
15
     “Copyrighted Works”. Plaintiff’s Copyrighted Works are viewable and downloadable at
16
     www.luminence.com/Photos.html.
17
           15. Viewable and downloadable at www.luminence.com/CopyrightCert.html are
18
     copies of United States Copyright Registration Numbers of the Copyrighted Works.
19
           16. Plaintiff has never licensed, authorized, or otherwise permitted the Defendant
20
     to reproduce, distribute, display or otherwise use the Copyrighted Works.
21
     B.    Defendant’s Unlawful Activities
22
           17. Defendant markets and sells various retail products on its’ eBay stores
23
     cheapodepot and euromegashop, including fiber optic hair accessories. Defendant
24
     directly competes with Plaintiff by selling competing Flash Braid brand fiber optic light-
25
     up hair accessories (“Competing Product”). The packaging of the Competing Product
26
     makes unauthorized use of one of the Copyrighted Works (VA 1-897-465).
27
           18. On January 16, 2018, Plaintiff wrote to Defendant via eBay message to
28
     inform it of Plaintiff’s copyright registration and of the infringing packaging of the

                                                  3

                                      COMPLAINT AND JURY DEMAND
     Case 3:19-cv-00157-JAH-MDD Document 1 Filed 01/24/19 PageID.4 Page 4 of 8



 1
     Competing Product. Plaintiff requested that Defendant not sell the Competing Product in
 2
     the infringing packaging.
 3
           19. On January 16, 2018, Defendant ended sales on its’ eBay listing
 4
     332522213339 “Hyuling 10pcs Multicolor Changing LED Flashing Fiber Optic Hair
 5
     Braid Barrette” and changed the listing title and image to show colored pencils.
 6
           20. On January 19, 2018, Defendant responded to Plaintiff’s eBay message, and
 7
     indicated that Defendant had ended the listing.
 8
           21. On February 7, 2018, Plaintiff ordered a fiber optic light up hair clip product
 9
     from Defendant’s new cheapodepot eBay listing 23263794458. The listing showed an
10
     image of the Copyrighted Works VA 2-030-354. Based on that on-line order and
11
     purchase, Defendant shipped its hair clip product to Plaintiff. Defendant’s hair clip
12
     product was the Competing Product.
13
           22. On February 14, 2018, Plaintiff recorded Defendant’s new euromegashop
14
     eBay listing 292448121626 showing images of the Copyrighted Works VA 2-030-354
15
     and VA 2-058-360.
16
           23. On August 6, 2018, Plaintiff ordered another fiber optic light up hair clip
17
     product from Defendant’s cheapodepot eBay listing 23263794458. The listing still
18
     showed an image of the Copyrighted Work VA 2-030-354. Based on that on-line order
19
     and purchase, Defendant shipped its hair clip product to Plaintiff. Defendant’s hair clip
20
     product was the Competing Product.
21
           24. Despite notices and demands, Defendant willfully and intentionally continued
22
     to infringe on Plaintiff’s exclusive copyright in the Copyrighted Work.
23
           25. Defendant has not denied that its packaging displayed infringing copies of the
24
     Copyrighted Work, and Defendant has not asserted any valid justification or basis to
25
     believe it had a right to reproduce, distribute or display the Copyrighted Works.
26

27

28



                                                  4

                                     COMPLAINT AND JURY DEMAND
     Case 3:19-cv-00157-JAH-MDD Document 1 Filed 01/24/19 PageID.5 Page 5 of 8



 1
                                   FIRST CLAIM FOR RELIEF
 2
                            DIRECT COPYRIGHT INFRINGEMENT
 3
                                       (17 U.S.C. § 101 et seq.)
 4
           26. Plaintiff realleges paragraphs 1 through 25 above and incorporates them by
 5
     reference as if fully set forth herein.
 6
           27. The Copyrighted Work is an original work of authorship, embodying
 7
     copyrightable subject matter, and is entitled to the full protection of the United States
 8
     copyright laws. Plaintiff owns all exclusive rights to reproduce, distribute, display, and
 9
     make derivative works of, the Copyrighted Work.
10
           28. Upon information and belief, as a result of Plaintiff’s reproduction,
11
     distribution and public display of the Copyrighted Work, Defendant and/or the supplier
12
     of packaging materials used by the Defendant, had access to the Copyrighted Work prior
13
     to the creation, distribution and display of Defendant’s infringing packaging.
14
           29. By its actions, as alleged above, Defendant has infringed and violated
15
     Plaintiff’s exclusive rights under the Copyright Act, 17 U.S.C. §501, by reproducing,
16
     distributing and publicly displaying its infringing reproduction or derivative variation of
17
     the Copyrighted Work as part of the packaging for its fiber optic light up hair clip
18
     product.
19
           30. Defendant’s infringement of Plaintiff’s exclusive copyrights in the
20
     Copyrighted Work, despite actual notice and demand to cease its infringement, has been
21
     willful and deliberate, and Defendant has profited at the expense of Plaintiff as a result
22
     of its infringing conduct.
23
           31. Pursuant to 17 U.S.C. § 504(b), Plaintiff is entitled to recover his actual
24
     damages from Defendant’s misappropriation of the Copyrighted Work without paying a
25
     license fee, and the disgorgement of Defendant’s profits related to its infringement of the
26
     Copyrighted Work, which amounts will be proven at trial.
27
           32. Alternatively, at Plaintiff’s election, Plaintiff is entitled to an award of
28
     statutory damages under 17 U.S.C. §§ 504(c) in an amount to be determined after trial,

                                                   5

                                       COMPLAINT AND JURY DEMAND
     Case 3:19-cv-00157-JAH-MDD Document 1 Filed 01/24/19 PageID.6 Page 6 of 8



 1
     up to a maximum of $150,000, based on Defendant’s willful infringement of the
 2
     Copyrighted Work.
 3
           33. Defendant’s conduct has caused, and any continued infringing conduct will
 4
     further cause, irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has
 5
     no adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a
 6
     permanent injunction prohibiting infringement of Plaintiff’s exclusive rights under
 7
     copyright law.
 8
           WHEREFORE, Plaintiff demands judgment as follows:
 9
           1. Judgment in favor of the Plaintiff finding that Defendant has infringed
10
     Plaintiff’s exclusive copyrights in the Copyrighted Work under the Copyright Act;
11
           2. Judgment in favor of the Plaintiff finding that Defendant’s infringement is
12
     willful;
13
           3. An award of such of actual damages and profits under 17 U.S.C. § 504(b) as the
14
     determined after trial, or, in the alternative and at Plaintiff’s election, an award of
15
     statutory damages under 17 U.S.C. § 504(c), up to a maximum of $150,000;
16
           4. An award to the Plaintiff of its costs incurred in this action, including its
17
     reasonable attorneys’ fees, pursuant to 17 U.S.C. § 505;
18
           5. An award to the Plaintiff of interest, including pre-judgment interest, on the
19
     foregoing sums;
20
           6. Permanently enjoining Defendant, its employees, agents, officers, directors,
21
     attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert
22
     and participation with Defendant:
23
                  (a)    from directly or indirectly infringing Plaintiff’s copyrights or
24
                         continuing to market, offer, sell, dispose of, license, lease, transfer,
25
                         publicly display, advertise, reproduce, develop or manufacture any
26
                         works derived or copied from the Plaintiff’s Copyrighted Work or to
27
                         participate or assist in any such activity; and
28



                                                    6

                                       COMPLAINT AND JURY DEMAND
     Case 3:19-cv-00157-JAH-MDD Document 1 Filed 01/24/19 PageID.7 Page 7 of 8



 1
                 (b)    destroying all copies, whether electronic or physical, of the Plaintiff’s
 2
                        Copyrighted Work.
 3
           7. For such other and further relief as the Court may deem just and proper.
 4
                                        JURY DEMAND
 5
           Plaintiff hereby demands a trial by jury pursuant to Fed. R. Civ. P. 38.
 6

 7   Dated: January 24, 2019                      Respectfully submitted,
                                                  CAPRON LAW OFFICES
 8
                                                  By: s/Matthew Capron
 9                                                MATTHEW CAPRON
10                                                Attorneys for Luminence, LLC
11
                                                  email: mcapron@capronlegal.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  7

                                     COMPLAINT AND JURY DEMAND
                     Case 3:19-cv-00157-JAH-MDD Document 1 Filed 01/24/19 PageID.8 Page 8 of 8
JS 44 (Rev. 0/16)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
Luminence, LLC                                                                                            ULTRAMAILERS, INC, CM ENTERPRISES, INC,THEOD SIMONIA
5580 La Jolla Blvd #37                                                                                    9667 Owensmouth Ave #100
La Jolla, CA 92037                                                                                        Chatsworth, CA 91311
    (b) County of Residence of First Listed Plaintiff           San Diego                                  County of Residence of First Listed Defendant Los Angeles
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
Capron Law Offices - Matthew Capron
2220 Otay Lakes Rd Suite 502-92                                                                                                            '19CV0157 JAH MDD
Chula Vista, CA 91915                                            (619) 847-3100

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3   Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                            (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place      u 4      u 4
                                                                                                                                                       of Business In This State

u 2    U.S. Government                u 4   Diversity                                              Citizen of Another State          u 2     u   2   Incorporated and Principal Place    u 5     u 5
         Defendant                            (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                   Citizen or Subject of a           u 3     u   3   Foreign Nation                      u 6     u 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                    &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           CONTRACT                                           TORTS                                  FORFEITURE/PENALTY               BANKRUPTCY                   OTHER STATUTES
u   110 Insurance                      PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158           u 375 False Claims Act
u   120 Marine                       u 310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                  u 376 Qui Tam (31 USC
u   130 Miller Act                   u 315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                        3729(a))
u   140 Negotiable Instrument               Liability               u 367 Health Care/                                                                                   u 400 State Reapportionment
u   150 Recovery of Overpayment      u 320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                 u 410 Antitrust
        & Enforcement of Judgment           Slander                       Personal Injury                                              u 820 Copyrights                  u 430 Banks and Banking
u   151 Medicare Act                 u 330 Federal Employers’             Product Liability                                            u 830 Patent                      u 450 Commerce
u   152 Recovery of Defaulted               Liability               u 368 Asbestos Personal                                            u 840 Trademark                   u 460 Deportation
        Student Loans                u 340 Marine                         Injury Product                                                                                 u 470 Racketeer Influenced and
        (Excludes Veterans)          u 345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                     Corrupt Organizations
u   153 Recovery of Overpayment             Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards          u   861 HIA (1395ff)              u 480 Consumer Credit
        of Veteran’s Benefits        u 350 Motor Vehicle            u 370 Other Fraud                     Act                          u   862 Black Lung (923)          u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u 355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management              u   863 DIWC/DIWW (405(g))        u 850 Securities/Commodities/
u   190 Other Contract                     Product Liability        u 380 Other Personal                  Relations                    u   864 SSID Title XVI                  Exchange
u   195 Contract Product Liability   u 360 Other Personal                 Property Damage          u 740 Railway Labor Act             u   865 RSI (405(g))              u 890 Other Statutory Actions
u   196 Franchise                          Injury                   u 385 Property Damage          u 751 Family and Medical                                              u 891 Agricultural Acts
                                     u 362 Personal Injury -              Product Liability               Leave Act                                                      u 893 Environmental Matters
                                           Medical Malpractice                                     u 790 Other Labor Litigation                                          u 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement             FEDERAL TAX SUITS                     Act
u   210 Land Condemnation            u 440 Other Civil Rights         Habeas Corpus:                     Income Security Act           u 870 Taxes (U.S. Plaintiff       u 896 Arbitration
u   220 Foreclosure                  u 441 Voting                   u 463 Alien Detainee                                                      or Defendant)              u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u 442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                   Act/Review or Appeal of
u   240 Torts to Land                u 443 Housing/                       Sentence                                                            26 USC 7609                      Agency Decision
u   245 Tort Product Liability             Accommodations           u 530 General                                                                                        u 950 Constitutionality of
u   290 All Other Real Property      u 445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                           State Statutes
                                           Employment                 Other:                       u 462 Naturalization Application
                                     u 446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                           Other                    u 550 Civil Rights                   Actions
                                     u 448 Education                u 555 Prison Condition
                                                                    u 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from               u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from      u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                            Appellate Court               Reopened                Another District              Litigation -                   Litigation -
                                                                                                                       (specify)                        Transfer                      Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          7 U.S.C. Section 501 et seq
VI. CAUSE OF ACTION Brief description of cause:
                                          Reproducing, distributing and publicly displaying copyrighted work
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                               DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                           DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
01/24/2019                                                            /s/ Matthew Capron
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                   APPLYING IFP                                      JUDGE                          MAG. JUDGE
